DETAILED ACTION

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s argument of 08/29/2022 does not place the Application in condition for allowance.

Status of the Rejections
The rejection of claims 1-18 from the Office Action mailed on 04/28/2022 are maintained. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 13-15 and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Dabrundashvili (SU 1346918 A1) (refer to online machine translation as provided).
Regarding claim 10, Dabrundashvili discloses an actuator assembly (figures 1 and 2) that comprises: an angled bottom plate (bottom plate of elastic body 1, which is angled with respect to the horizontal surface, see fig. 1, during the operation when right actuator 7 is inflated), the angled bottom plate having an opposing first side face (left side face) and second side face (right side face) (see fig. 1 or 2); a first set of one or more inflatable actuators (left inflatable support 7) engaging the first side face (left side face) of the angled bottom plate (bottom plate of body 1); and a second set of one or more inflatable actuators (right inflatable support 7, fig. 1 or 2) engaging the second side face (right side face) of the angled bottom plate (bottom plate of body 1), wherein the first (left 7) and second (right 7) sets of inflatable actuators are configured to be separately fluidically inflated (see figure 2).
Regarding claim 13, Dabrundashvili further discloses that a first fluid channel (19) operably coupled to each of the inflatable actuators (left 7) of the first set of inflatable actuators of the actuator assembly and configured to inflate each of the inflatable actuators of the first set of inflatable actuators simultaneously (see fig. 1 and [0005]); and a second fluid channel (19) operably coupled to each of the inflatable actuators (right 7) of the second set of inflatable actuators of the actuator assembly and configured to inflate each of the inflatable actuators of the second set of inflatable actuators simultaneously (see fig. 1 and [0005]).
Regarding claim 14, Dabrundashvili further discloses that the bottom plate has an axis of symmetry (see fig. 2).
Regarding claim 15, Dabrundashvili further discloses each of the first and second sets of inflatable actuators comprises no more than two inflatable actuators (fig. 1 shows each comprises one inflatable actuators 7, which is less than two).
Regarding claim 18, Dabrundashvili further discloses that each of the inflatable actuators (7) comprises a rigid constraint (2) disposed about a peripheral edge of the inflatable actuators (7) ([0005] and fig. 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dabrundashvili as applied to claim 10 above.
Regarding claim 16, Dabrundashvili discloses the actuator assembly as discussed above.  Although Dabrundashvili does not explicitly show that the bottom plate of the actuator assembly can be V-shaped, the configuration of the claimed of the bottom plate was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed bottom plate was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04 IVB.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Surganov (US 2012/0285509 A1) in view of Dabrundashvili (SU 1346918 A1).
Regarding claims 1, 7 and 10-11, Surganov discloses a pneumatically or fluidically actuated solar panel array system (solar panel system 10) (figures 1-8) comprising a plurality of separate actuator assemblies (lifting mechanisms 22a-22d) ([0026-0028], and figures 1-3) and a plurality of solar panels (solar panel 12) (fig. 1 and [0025]) coupled to the actuator assemblies (22a-22d) (see figure 1).
However, Surganov does not disclose that each of the actuator assemblies include an angled bottom plate, the angled bottom plate having an opposing first side face and second side face, a first set of one or more inflatable actuators engaging the first side face of the angled bottom plate, a second set of one or more inflatable actuators engaging the second side face of the angled bottom plate, and the first and second sets of inflatable actuators being configured to be separately pneumatically inflated, where the pneumatic inflation expands the inflatable actuators to control a pressure ratio between the first and second sets of inflatable actuators, wherein the solar panels (22) configured to be actuated based on inflation of the one or more inflatable actuators associated with the plurality of actuator assembles.
Dabrundashvili discloses an actuator assembly (figures 1 and 2) for a solar collector that comprises: an angled bottom plate (bottom plate of elastic body 1, which is angled with respect to the horizontal surface, see fig. 1, during the operation when right actuator 7 is inflated), the angled bottom plate having an opposing first side face (left side face) and second side face (right side face) (see fig. 1 or 2); a first set of one or more inflatable actuators (left inflatable support 7) engaging the first side face (left side face) of the angled bottom plate (bottom plate of body 1); and a second set of one or more inflatable actuators (right inflatable support 7, fig. 1 or 2) engaging the second side face (right side face) of the angled bottom plate (bottom plate of body 1), wherein the first (left 7) and second (right 7) sets of inflatable actuators are configured to be separately pneumatically or fluidically inflated (see figure 2). Dabrundashvili further discloses that the pneumatic or fluidic inflation expands the inflatable actuators (7) (see fig. 7 in which right side actuator is expanded). Dabrundashvili further discloses that an absorbing layer (5), similar to solar panel of Surganov, configured to be actuated based on inflation of the one or more inflatable actuators associated with the plurality of actuator assembles (see figure 1).   Dabrundashvili discloses that such use of an inflatable actuator assembly allows for an increase of using solar energy ([0001]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the inflatable actuator assembly of Dabrundashvili to form the actuators of Surganov to increase the use of solar energy, which would increase the efficiency of the solar panel system.
Regarding claims 2, 8 and 13, Dabrundashvili further discloses that a first fluidic or pneumatic channel (19) operably coupled to each of the inflatable actuators (left 7) of the first set of inflatable actuators of the actuator assembly and configured to inflate each of the inflatable actuators of the first set of inflatable actuators simultaneously (see fig. 1 and [0005]); and a second fluidic or pneumatic channel (19) operably coupled to each of the inflatable actuators (right 7) of the second set of inflatable actuators of the actuator assembly and configured to inflate each of the inflatable actuators of the second set of inflatable actuators simultaneously (see fig. 1 and [0005]).
Regarding claims 3 and 15, Dabrundashvili further discloses each of the first and second sets of inflatable actuators comprises no more than two inflatable actuators (fig. 1 shows each comprises one inflatable actuators 7, which is less than two).
Regarding claims 4 and 16, Surganov as modified by Dabrundashvili discloses the actuator assembly as discussed above.  Although Surganov as modified by Dabrundashvili does not explicitly show that the bottom plate of the actuator assembly can be V-shaped, the configuration of the claimed of the bottom plate was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed bottom plate was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP §2144.04 IVB.
Regarding claims 5, 9 and 14, Dabrundashvili further discloses that the bottom plate and the first and second sets of one or more inflatable actuators collectively define a central axis of symmetry (see fig. 2).
Regarding claim 6, Dabrundashvili further discloses that each of the inflatable actuators (7) comprises a rigid constraint (2) disposed about a peripheral edge of the inflatable actuators (7) ([0005] and fig. 2).
Regarding claim 12, Surganov discloses the bottom plate is rotatably (through the use of piston 28) associated with one or more solar panels via a joint, the joint being disposed at an apex of the bottom plate (fig. 1 and [0027]).
Regarding claim 17, Surganov as modified by Dabrundashvili discloses that an apex of the V-shaped bottom plate points upward toward at least one solar panel (12) associated with the actuator assembly (see fig. 1 of Surganov as modified by Dabrundashvili, which shows the solar panel 12 is at an apex or top of the bottom plate).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,135,388 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass all the limitations of the pending claims. 


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,601,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass all the limitations of the pending claims. 

Response to Arguments
Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On page numbered 7 and 8 of Remarks, .  Applicant points to paragraph [0075] of instant application to show that angled bottom plate has V-shaped.  Thus, Applicant argues that angled refers to the physical structure of the bottom plate, not the planar shape of the bottom plate structure. 
The Examiner respectfully disagrees. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that the combination changes the principle of operation of Dabrundashvili and Surganov, and further argues how the devices in each reference operates differently.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 4,459,972 to Moore discloses wherein top plate 9 is rotatably coupled to bottom plate 2 (see fig. 2).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721